Title: Enclosure: The Comte de Vergennes to John Adams: A Translation, 25 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


        Letter written to the Comte de Vergennes by Mr. Adams, 17 July 1780Observations on Mr. Adams’ letter of 17 July 1780
        1. I should have been very happy . . . to communicate them. I. The reasons which have determined the Comte de Vergennes to give this advice to Mr. Adams are so simple as to appear preemptory: 1. To be concerned with a treaty of commerce before having made peace is to be concerned with decorating a building before laying its foundation. 2. In the situation in which America presently finds herself with regard to England, to announce to that power that its system of tyranny, its cruelties and perfidy, has been forgotten is to display too much weakness, or at least too much simplicity, and invites it to believe that the Americans have an irresistible predilection for England, and to strengthen its opinion that the American patriots will submit through weariness or dread of the preponderant influence of the tories. 3. To propose a commercial treaty, which must be founded on confidence and a union equivalent to an alliance, at a time when the war rages in all its fury and the court of London wishes to ruin or enslave America, is but to give credit to the opinion, which all Europe entertains conformable to the assertions of the English ministers, that the United States incline towards a defection and that they will be faithful to their engagements with France only until such time as Great Britain furnishes a pretext for breaking them.
        2. Your excellency will recollect that . . . the court of London. II. One may be furnished with plenipotentiary powers that are eventual without being obliged to disclose beforehand the circumstances under which they may be used. This occurs daily. Mr. Adams is charged with three very distinct commissions: 1. To take part in the future peace negotiations. 2. To conclude a commercial treaty with Great Britain. 3. To represent the United States at the court of London. It requires no great stroke of genius to show that these three objects cannot be accomplished simultaneously, nor that the last two cannot serve to advance the first. Before anything else, it is necessary to obtain from England a recognition of American independence, and that recognition must serve as the basis for a peace treaty. Until this is achieved, Mr. Adams cannot talk of a commercial treaty. To propose one while the court of London flatters itself with hopes of subduing America, and to that end is making the most strenuous efforts, would in its eyes propose a chimera, a demarche that it would regard with derision. It would be the same if one were to speak now of a minister plenipotentiary from the United States intended to reside near his Britannic Majesty.
        Therefore, the only power which circumstances permit Mr. Adams to announce is that which authorizes him to take a part in the peace negotiation. The other two powers can be of value only after peace is concluded. At least it would be useless to produce them at present and consequently Mr. Adams will not depart from their purpose and nature by concealing them from the court of London. Although the Comte de Vergennes is unacquainted with Mr. Adams’ instructions, he is persuaded that they are conformable to the foregoing reflections and do not direct him to immediately communicate his powers relative to a treaty of commerce any more than they order him to make a separate peace with Great Britain. This opinion is founded on that which the King’s ministry has of the wisdom, prudence and fidelity of Congress.
        I think also that . . . to resist them, if hostile. III. One can observe that the English ministry would regard such a communication as ridiculous, so that it would be to willfully delude oneself to expect that it would induce them to enter into negotiations or say anything more than is contained in the resolutions of Parliament: namely that they will listen to and forgive the Americans when they shall have acknowledged their former allegiance. But, at the very least, it would be superfluous to draw from them such a response, for the United States has no need for such an answer to know the present sentiments of the court of London, and even less to prepare with councils and armies to resist them. It is astonishing to speak of preparing councils and armies when the war is raging in all its fury, when it has now lasted nearly six years, and when America has not yet received from England the smallest overture which would permit America to believe that England would consent to its independence.
        The english nation . . . sigh for peace. IV. Either the English ministry will make no response or else it will be an insolent one. In the latter case, why should one needlessly expose himself to an insult, thereby making himself the laughing stock of all the nations which have not yet recognized the independence of the United States? But there is reason to believe Mr. Adams would receive no answer because the British ministry will not think that it owes one to a man, who assumes a character that the court of London must consider an insult. It should not be forgotten that this court considers all Americans as rebellious subjects. With such an opinion, how could Lord Germaine receive a letter from Mr. Adams styling himself minister plenipotentiary of the United States of North America? How could this English minister bear the mention of a commercial treaty, which can only be made between independent nations?
        These observations will convince Mr. Adams that France has no need for his proposed attempt to discover and evaluate the sentiments and intentions of the court of London and that we are already perfectly acquainted with what we ought and may expect from it in the present situation of affairs.
        Idem. V. The English ministry’s silence or response, whichever may occur, will neither alarm nor arouse the people of England. Without a doubt that people desires peace and an accommodation with America, but one finds that as of yet only some private individuals speak of independence and then more from a spirit of opposition than from conviction. There never has been a single motion made in Parliament tending to grant that independence, yet the people have friends and patrons in Parliament. Mr. Adams can judge from this the embarrassment that the announcement of his powers would give the ministry.
        Another consideration . . . of my powers. VI. England, as well as the rest of Europe, is perfectly clear regarding the nature of the engagements subsisting between France and the United States. Through this ministry on 13 March 1778, the King declared that he had not secured to himself any exclusive privilege by the Treaty of Commerce of 6 February 1778, and has confirmed this declaration in a writing published by his order, so that Mr. Adams’ plenipotentiary powers can disclose nothing new in this regard, either to England or the other powers of Europe. Thus the false opinion which he believes the court of London holds in this matter can be no obstacle to a peace. If any such obstacle did exist, the English ministry, itself, would find the means to remove it, if they were determined to make peace dependent upon it.
        There are at present . . . its accomplishment. VII. It is certain that the whole English nation and even the ministers themselves desire peace, but as has already been noted, there has not been a single motion made in favor of American independence. Certainly the plenipotentiary powers of Mr. Adams will not change the present situation in this regard and consequently the communication that would be made will neither facilitate nor accelerate the conclusion of peace.
        At this Moment . . . digest their plans accordingly. VIII. This reflection is very sensible. It proves that Mr. Adams himself realizes that there are circumstances which may induce him to conceal his powers. The King’s ministry thinks that such circumstances will continue until the moment when the English nation shall show a disposition to recognize the independence of the United States. That recognition will not be facilitated by announcing a treaty of commerce, for the English are at present well persuaded that they will have such a treaty with America when they shall judge it proper. They have besides, as Mr. Adams has mentioned in his letter of 19 February, full knowledge of his commission, so that the communication of his powers would teach them nothing new in this regard.
        Notwithstanding the supression of . . . to Great-Britain. IX. In answer to this paragraph, there is not an Englishman who is not persuaded that the United States are disposed to grant the advantages of commerce to their former mother country, but it would be a very difficult task to persuade an Englishman or any thinking being that by granting independence in exchange for these advantages the court of London would make an honorable and advantageous peace. If this was the true sentiment of the English people, why have they, for these six years past and without complaining, furnished ruinous subsidies for the subjugation of America?
        I am the more confirmed . . . if that was settled. X. The English ministry either seeks peace sincerely or it means only to amuse itself and penetrate the designs of Spain. In the first case, they will express the conditions on which they wish to negotiate. It will then be obliged to disclose its views and demands concerning America. It assuredly will forget nothing which it thinks will forward peace and, upon agreeing to independence, its first care will be to demand equality with France relative to commerce.
        If to the contrary, the English ministry means only to amuse Spain, penetrate its designs, and slacken its preparations for war, Mr. Adams should be so good as to do the ministry of Madrid the justice to believe that it will have the necessary sagacity to discover the British designs and have sufficient understanding and prudence to determine the conduct it ought to pursue.
        
        Idem. XI. If Mr. Adams is as sure of their existence as he is that the English ministry have no inclination to make peace on terms equally suitable to France and America, what good purpose is served by communicating at present, powers which can only be used after the peace? How can Mr. Adams persuade himself that the court of London will be seduced by the lure of a treaty of commerce, while it still manifests a steadfast unwillingness to acknowledge American independence? When Britain shall be disposed to recognize that independence, it will itself propose the conditions on which it thinks proper to grant it, and Mr. Adams may be assured that the article of commerce will not be forgotten. Then will be the proper time for him to produce his plenipotentiary powers. In the mean time, he must work to establish the basis for the negotiations, namely the independence of America, and that can only be effected by carrying on the war with vigor and success.
       